EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Takashi Saito on 6/15/2022.

The application has been amended as follows: 
Cancelled claim 2.
Claim 1, last line, after “the first top plate portion” inserted ---; and wherein
the casing further includes a support rack that supports the battery module and the unit circuit, and the first top plate portion and the fixing component each include a through-hole, and are fixed to each other by a fastening component being screwed into the support rack in a state in which the fastening component passes through the through-hole of the first top plate portion and the through-hole of the fixing component---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of Kim et al. (US 20170062783 A1) teaches a storage battery unit (200) (Figure 2) comprising: a battery module (100) that includes a plurality of cells (100), and a casing (para. [0061]) (Figures 1-2) that accommodates the battery module (100), wherein the casing includes a plurality of tabular components (203, 202, 201) (as illustrated), the plurality of tabular components include at least a top plate (202) disposed on a top surface of the storage battery unit (100), a bottom plate (202) disposed on a bottom surface, and at least one lateral plate (201) disposed on a lateral surface excluding the top surface (202) and the bottom surface (202) of the storage battery unit (100) (as illustrated), the top plate (202) includes a first top plate portion (202) that substantially covers an entirety of the top surface (as illustrated), the at least one lateral plate (201) includes a first lateral plate portion (210) that substantially covers an entirety of the lateral surface (as illustrated), and a fixing component (217) that is tabular and integrated into the first lateral plate portion (210), and the fixing component (217) is disposed along the first top plate portion (202).  
Kim teaches providing an electrode assembly (10) charging and discharging a current, a case (15) accommodating the electrode assembly (10), a cap plate (20) coupled to an opening of the case (15), a negative terminal (21) and a positive terminal (22) installed on the cap plate (20) (para. [0064]) but fails to teach further details including providing a module circuit connected to (i) an electric power line for inputting and outputting electric power to and from the plurality of cells and a communication line; a unit circuit that is connected to (i) the module circuit by the electric power line and the communication line, and (ii) an electric power conversion device disposed externally such that the casing accommodates the battery module and the unit circuit.  EP 0576138 A1 (hereinafter EP’138) teaches a storage battery unit (10) (Figures 1-2) comprising: a battery module that includes a plurality of cells (40), and a module circuit/(central access area (34) (col. 4, lines 32-45) connected to (i) an electric power line/(cables (96)) for inputting and outputting electric power to and from the plurality of cells (40) and (ii) a communication line/terminals; a unit circuit (98) (col. 8, lines 20-24) that is connected to (i) the module circuit by the electric power line/(cables (96)) and the communication line/terminals, and (ii) an electric power conversion device/(devices in the communications and electrical fields) disposed externally (col. 1, lines 11-20) such that the casing (16, 66, 82, 76, and bottom plate) (as illustrated) accommodates the battery module (100) and the unit circuit (98),  in order to provide electrical communication between the battery module and the electronic devices.
EP’138 further teaches wherein the casing further includes a support rack (28) (Figure 4) that supports the battery module/(cells) (40) and the unit circuit (98) (Figures 1-2), and Kim teaches wherein the first top plate portion (see top plate (24)) and the fixing component (78) each include a through-hole (as illustrated).  However, the combination of Kim in view of EP’138 fails to teach or make obvious the recited limitations of instant claim 1 in combination with wherein the first top plate portion and the fixing component are fixed to each other by a fastening component (screw) being screwed into the support rack in a state in which the fastening component (screw) passes through the through-hole of the first top plate portion and the through-hole of the fixing component (as illustrated).  This combination is neither present nor made obvious in the closest prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/						6/16/2022Primary Examiner, Art Unit 1725